Name: 80/1042/EEC: Council Decision of 11 November 1980 amending Decision 78/384/EEC concerning the duration of the programme for paper and board recycling
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-11-18

 Avis juridique important|31980D104280/1042/EEC: Council Decision of 11 November 1980 amending Decision 78/384/EEC concerning the duration of the programme for paper and board recycling Official Journal L 307 , 18/11/1980 P. 0024 - 0024 Greek special edition: Chapter 13 Volume 10 P. 0083 ****( 1 ) OJ NO C 291 , 10 . 11 . 1980 , P . 57 . ( 2 ) OPINION DELIVERED ON 29 OCTOBER 1980 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 3 ) OJ NO L 107 , 21 . 4 . 1978 , P . 12 . COUNCIL DECISION OF 11 NOVEMBER 1980 AMENDING DECISION 78/384/EEC CONCERNING THE DURATION OF THE PROGRAMME FOR PAPER AND BOARD RECYCLING ( 80/1042/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ), WHEREAS BY ITS DECISION 78/384/EEC ( 3 ) THE COUNCIL ADOPTED ON 17 APRIL 1978 A RESEARCH AND DEVELOPMENT PROGRAMME FOR THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF PAPER AND BOARD RECYCLING ( INDIRECT ACTION ) FOR 1978 TO 1980 ; WHEREAS , SINCE IT WAS POSSIBLE TO MAKE A START ON THE WORK COVERED BY THE PROGRAMME ONLY AT THE END OF 1978 , IT IS NECESSARY AS A RESULT TO EXTEND THE PROGRAMME BY ONE YEAR IN ORDER TO ENABLE THE RESEARCH PROJECTS TO BE COMPLETED AND THE RESULTS ASSESSED ; WHEREAS DECISION 78/384/EEC SHOULD THEREFORE BE AMENDED , HAS DECIDED AS FOLLOWS : SOLE ARTICLE ARTICLE 1 OF DECISION 78/384/EEC SHALL BE REPLACED BY THE FOLLOWING : ' ARTICLE 1 FOR A FOUR-YEAR PERIOD FROM 1 JANUARY 1978 THE COMMUNITY SHALL CARRY OUT A RESEARCH AND DEVELOPMENT PROGRAMME IN THE FIELD OF PAPER AND BOARD RECYCLING AS DESCRIBED IN THE ANNEX . ' DONE AT BRUSSELS , 11 NOVEMBER 1980 . FOR THE COUNCIL THE PRESIDENT C . NEY